470 F.2d 992
Ray NORTON, Plaintiff-Appellee,v.FORD MOTOR COMPANY et al., Defendants-Appellants.
No. 72-1570.
United States Court of Appeals,Fifth Circuit.
Dec. 18, 1972.Rehearing Denied Feb. 7, 1973.

John M. Smith, Longview, Tex., for defendants-appellants.
Bun L. Hutchinson, Texarkana, Tex., for plaintiff-appellee.
J. R. Hubbard, John C. Hawkins, Jr., Texarkana, Tex., for McLarty Ford, Inc.
Before JOHN R. BROWN, Chief Judge, and MOORE* and RONEY, Circuit Judges.
PER CURIAM:


1
The jury impliedly found that the spindle nut on the right front wheel of the Plaintiff's car was in a defective condition when the car was delivered to the Plaintiff from the Defendant, the Ford Motor Company.  The District Court then rendered judgment in favor of the Plaintiff for $155,096.82.  In this appeal the Defendant contends that there was not sufficient evidence to support the jury's finding.


2
On a review of the record, we hold that there was ample evidence to support the jury finding.  At the conclusion of the evidence, the trial judge determined that the Plaintiff had produced enough evidence to warrant submission of the case to the jury under the prevailing standards of Texas jurisprudence. "Once the Court has determined that the Plaintiff has brought forward sufficient evidence to warrant jury submission, it then becomes the function of the jury to strike the balance between the parties."  Ford Motor Company v. Mathis, 5 Cir., 1963, 322 F.2d 267; Employers Mutual Casualty Co. of Des Moines v. Mosqueda, 5 Cir., 1963, 317 F.2d 609; Necaise v. Chrysler Corporation, 5 Cir., 1964, 335 F.2d 562; Darryl v. Ford Motor Co., Tex., 1969, 440 S.W.2d 630; Standard Motor Co. v. Blood, Tex.Ct.Civ.App., 1964, 380 S.W.2d 651.


3
This leaves only the attack on the "sealed container" jury charge which we find unpersuasive.


4
Affirmed.



*
 Honorable Leonard P. Moore, of the Second Circuit, sitting by designation